—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Perone, J.), rendered July 7, 1999, convicting him of sodomy in the third degree, attempted sodomy in the third degree, sexual abuse in the second degree (three counts), and official misconduct, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of the crime of official misconduct beyond a reasonable doubt (see, People v Feerick, 93 NY2d 433; People v Perlman, 121 AD2d 765). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt with respect to the counts involving the complainant Stacey B. was not against the weight of the evidence (see, CPL 470*15 [5]).
The court providently exercised its discretion in denying the defendant’s motion to sever and granting the People’s motion to consolidate (see, CPL 200.20; People v Lane, 56 NY2d 1; People v Hall, 169 AD2d 778). Bracken, J. P., Thompson, Altman and McGinity, JJ., concur.